Citation Nr: 0618806	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-40 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 
2001, for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than March 22, 
2001, for service connection for degenerative joint disease 
and degenerative disc disease of the cervical spine.

3.  Entitlement to an effective date earlier than March 22, 
2001, for service connection for degenerative joint disease 
and degenerative disc disease of the lumbar spine.

4.  Entitlement to an effective date earlier than March 22, 
2001, for service connection for degenerative joint disease 
of the right knee.

5.  Entitlement to an effective date earlier than March 22, 
2001, for service connection for degenerative joint disease 
of the left knee.

6.  Entitlement to an effective date earlier than March 22, 
2001, for service connection for degenerative joint disease 
of the right shoulder.

7.  Entitlement to an effective date earlier than March 22, 
2001, for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1985.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.      

In June 2005, the veteran and his spouse appeared at the 
Portland RO and testified at a hearing conducted by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  At the hearing, the veteran raised 
claims for an earlier effective date for the assigned rating 
for each of his service-connected disabilities.  (Transcript, 
p. 22).  As these issues have not been adjudicated, they are 
referred to the RO for appropriate action.   


FINDING OF FACT

A claim of entitlement to service connection for the 
disabilities on appeal was not received by VA until March 22, 
2001.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 22, 
2001, for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an effective date earlier than March 22, 
2001, for service connection for degenerative joint disease 
and degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

3.  The criteria for an effective date earlier than March 22, 
2001, for service connection for degenerative joint disease 
and degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

4.  The criteria for an effective date earlier than March 22, 
2001, for service connection for degenerative joint disease 
of the right knee have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

5.  The criteria for an effective date earlier than March 22, 
2001, for service connection for degenerative joint disease 
of the left knee have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

6.  The criteria for an effective date earlier than March 22, 
2001, for service connection for degenerative joint disease 
of the right shoulder have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

7.  The criteria for an effective date earlier than March 22, 
2001, for service connection for hypertension have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to notify and assist

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  In this case, the 
claims for an earlier effective date were received in a 
notice of disagreement after the June 2002 grants of 
entitlement to service connection.  The RO's August 2001 
development letter addressing entitlement to service 
connection therefore satisfies VA's duty to notify, pursuant 
to VAOPGCPREC 8-03.  The August 2001 letter is also 
sufficient with respect to notifying the veteran of 
information or evidence needed to establish an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim.  A favorable 
disposition of this claim would require information or 
evidence dated prior to the currently assigned effective 
date, and providing a current examination or obtaining other 
additional evidence is not relevant to this issue.  
Furthermore, as there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  Analysis

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2005).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  

The veteran separated from service in October 1985, and no 
claim for compensation was received in the first year after 
service separation.  Since the claims at issue were not 
received within one year of service separation, the 
effective date for service connection would be the later of 
the date of receipt of claims or the date entitlement arose.  
Here, the RO granted entitlement to service connection for 
the claimed disabilities, effective March 22, 2001, the date 
the RO indicated in its rating decision that the original 
claim for service connection was received by VA.  Indeed, on 
that date, March 22, 2001, the RO received an executed VA 
Form 21-526, Veteran's Application for Compensation or 
Pension.  

The veteran contends that the effective date for entitlement 
to service connection for the claimed disabilities should be 
in 1999, when he initially contacted VA in an attempt to file 
at that time.  In this regard, the record contains a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
signed by the veteran in December 1999, but this application 
was not received by VA until May 2002 and thus cannot serve 
as the basis for an earlier effective date.  

The veteran also appears to argue that he filed an earlier 
claim with his service representative but this claim was not 
properly filed.  While this is unfortunate, the fact remains 
that VA did not receive a claim for benefits prior to March 
22, 2001. 

In summary, a review of the documentary evidence shows the 
claim received on March 22, 2001, is the earliest received 
submission dated after his service discharge.  In fact, the 
claim is dated earlier than the competent evidence 
establishing the dates entitlement arose for the claimed 
disabilities.  As such, the RO was generous in its assignment 
of an effective date based on the date of claim, when it is 
clear from the record that the "later" event in this case 
is the date entitlement arose.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The RO acknowledged as much in its 
September 2004 Statement of the Case, explaining it is the 
historical policy of the Portland RO to assign an effective 
date based on the receipt of claim. 

Accordingly, an effective date earlier than March 22, 2001, 
for service connection for the disabilities on appeal, is not 
warranted.


ORDER

An effective date earlier than March 22, 2001, for service 
connection for PTSD is denied.

An effective date earlier than March 22, 2001, for service 
connection for degenerative joint disease and degenerative 
disc disease of the cervical spine is denied.

An effective date earlier than March 22, 2001, for service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine is denied.

An effective date earlier than March 22, 2001, for service 
connection for degenerative joint disease of the right knee 
is denied.

An effective date earlier than March 22, 2001, for service 
connection for degenerative joint disease of the left knee is 
denied.

An effective date earlier than March 22, 2001, for service 
connection for degenerative joint disease of the right 
shoulder is denied.

An effective date earlier than March 22, 2001, for service 
connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


